DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement(s) (IDS) submitted on 7-7-2020, 4-1-2021 and 1-20-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions

3.	Applicant’s election without traverse of Species I drawn to claims 1-13 in the reply filed on 11-10-2021 is acknowledged.

Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-10-2021.

Claim Rejections - 35 USC § 112


4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11 the recitation “the common diameter is approximately 5 inches and the common shape is substantially cylindrical.”, is deemed ambiguous and overly broad. With emphasis on the phrase “substantially cylindrical” the applicant has not clearly pointed out how “substantially is defined”. The recitation raises the question as to whether the shape is cylindrical or not?

Allowable Subject Matter

5.	Claims 1-10 and 12-13 are allowed.

	The following is an examiner’s statement of reasons for allowance: 


Hall (US 6,402,031, 6766950, 7172119) discloses a sensor with a modular structure with “ring elements”. However Hall does not anticipate nor render obvious one or more ring mechanisms located between a cap module and the base module, wherein the one or more ring mechanisms releasably couple the cap module, a middle module of a plurality of middle modules, and the base module to form a weather sensor assembly into an integrated unit; and each module of the plurality of middle modules comprises an independent unit configured to be removed, swapped, reordered, or added to the weather sensor assembly corresponding to a desired configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20020153419 A1 Modular architecture sensing and computing platform
US 6,766,950 Modular architecture sensing and computing platform
	US 7,172,119 Modular architecture sensing and computing platform
	US 5,536,177 A Set of connectors for stacked circuit board array


US 5394748 A Modular data acquisition system includes stacked assembly of rain gauge module mounted on data recorder module, in turn mounted on water level sensor module which in turn is mounted on observation well casing
US 20100284154 A1 MODULAR SENSOR MOTE
EP 1890170 A1 Modular pod e.g. radar pod, for conducting atmospheric research in e.g. atmospheric research jet aircraft, has nose cone removably attached to front end of center section, and mounting system attached to interior of center section
CN 112578477 A Weather station, has connecting piece whose upper end is detachably connected with sensor module, and sensor module provided with temperature sensor and humidity sensor, where lower end of connecting piece is detachably connected with base
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856